Deny and Opinion Filed May 22, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00656-CV

                       IN RE WALLACE LANE SCHOOLER, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-53643-2012

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore and Evans
                                    Opinion by Justice Evans
       Relator filed a petition for writ of habeas corpus or, in the alternative, petition for writ of

mandamus requesting that the Court order relator discharged from the restraint of his liberty

imposed by the trial court’s May 15, 2015 “Order Holding Respondent in Contempt for Failure

to Pay Child Support, for Failure to Pay Medical Reimbursement, for Failure to Timely Return

the Parties’ Children as Ordered, Granting Judgment and for Commitment to County Jail,” the

trial court’s May 18, 2015 “Order for Capias,” and the trial court’s May 18, 2015 “Order to

Appear on Motion to Revoke Suspension of Commitment.” Relator contends that the trial

court’s orders were rendered in violation of his due process rights.

       Because relator is not presently confined, we treat the petition as a petition for writ of

mandamus. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that the relator has no adequate appellate remedy. In re
Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

relator has failed to establish a right to the relief requested.

        We deny the petition.




150656F.P05
                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                                   –2–